THE INVESTMENT COMPANY OF AMERICA Part B Statement of Additional Information March 1, 2010 This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of The Investment Company of America (the "fund" or "ICA") dated March 1, 2010. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: The Investment Company of America Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AIVSX Class 529-A CICAX Class R-1 RICAX Class B AICBX Class 529-B CICBX Class R-2 RICBX Class C AICCX Class 529-C CICCX Class R-3 RICCX Class F-1 AICFX Class 529-E CICEX Class R-4 RICEX
